         Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 1:21-MJ-229-ZMF
                                             :
ZACHARY WILSON,                              :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated May 24, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                             ________________________________
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
         Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 2 of 6




                                                  U.S. Department of Justice

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  District of Utah


                                                     Judiciary Center
                                                     555 Fourth St. N.W.
                                                     Washington, D.C. 20530


                                          May 24, 2021

Joanne Slaight, Attorney at Law
400 7th St, NW, Suite 206
Washington, DC 20004

       RE:      U.S. v. Zachary Wilson (1:21-MJ-229-ZMF)

Dear Counsel,

        Pursuant to our discovery obligations, we have provided the following files via USAfx on
May 24, 2021. Note that many of these files and their related physical attachments are
currently being formally processed for discovery by the discovery team assigned to the Capitol
Riots cases. As such, some of the same files will be re-produced with bates-stamps at a later date.

0176-KC-3375962_0000001.pdf
0176-KC-3375962_0000002.pdf
0176-KC-3375962_0000002_Import.pdf
0176-KC-3375962_0000003.pdf
0176-KC-3375962_0000004.pdf
0176-KC-3375962_0000014.pdf
0176-KC-3375962_0000014_1A0000001_0000001.mov
0176-KC-3375962_0000014_1A0000001_0000002.mov
0176-KC-3375962_0000014_1A0000001_0000003.msg
0176-KC-3375962_0000014_1A0000001_0000004.mov
0176-KC-3375962_0000014_1A0000001_0000005.jpg
0176-KC-3375962_0000014_1A0000001_0000006.mov
0176-KC-3375962_0000014_1A0000001_0000007.mov
0176-KC-3375962_0000014_1A0000001_0000008.mov
0176-KC-3375962_0000014_1A0000001_0000009.mov
0176-KC-3375962_0000014_1A0000001_0000010.mov
0176-KC-3375962_0000014_1A0000001_0000011.msg
0176-KC-3375962_0000014_1A0000001_0000012.pdf
       Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 3 of 6




0176-KC-3375962_0000014_1A0000001_0000013.mov
0176-KC-3375962_0000014_1A0000001_0000014.msg
0176-KC-3375962_0000014_Import.pdf
0176-KC-3375962_0000024.pdf
0176-KC-3375962_0000024_1A0000007_0000001.jpg
0176-KC-3375962_0000025.pdf
0176-KC-3375962_0000026.pdf
0176-KC-3375962_0000026_1A0000008_0000001.msg
0176-KC-3375962_0000026_Import.pdf
0176-KC-3375962_0000027.pdf
0176-KC-3375962_0000027_1A0000004_0000001_PHYSICAL.pdf
0176-KC-3375962_0000027_1A0000004_0000002_PHYSICAL.pdf
0176-KC-3375962_0000028.pdf
0176-KC-3375962_0000029.pdf
0176-KC-3375962_0000030.pdf
0176-KC-3375962_0000030_1A0000009_0000001_PHYSICAL.pdf
0176-KC-3375962_0000031.pdf
0176-KC-3375962_0000031_1A0000010_0000001.pdf
0176-KC-3375962_0000032.pdf
0176-KC-3375962_0000032_1A0000005_0000001_PHYSICAL.pdf
0176-KC-3375962_0000032_1A0000005_0000002_PHYSICAL.pdf
1384737235258130.pdf
263 USCH 2 H227 Hallway (1_6_2021 2_32_49 PM EST).png
263 USCH 2 H227 Hallway (1_6_2021 2_32_53 PM EST).png
263 USCH 2 H227 Hallway-2021-01-06_14h32min32s000ms.mp4
263 USCH 2 H227 Hallway-2021-01-06_14h33min50s000ms.asf
931 USCH 2 H230-2021-01-06_14h34min06s000ms.asf
935 USCH 2 H230-2021-01-06_14h34min14s000ms.asf
935 USCH 2 H230-2021-01-06_14h34min15s000ms.mp4
959 USC 2 Rotunda South-2021-01-06_14h38min07s000ms.asf
960 USC 2 Rotunda North-2021-01-06_14h38min07s000ms.asf
activity_log_10218391354790979.mp4
activity_log_10218414143720688.jpg
activity_log_1621773214603141.mp4
activity_log_2074244656004006.mp4
activity_log_3356508414445607.mp4
activity_log_3717018448318809.mp4
group_message_10218496190971818.jpg
index.html
listmyfolder.txt
photos_10218387607737305.jpg
photos_10218391139985609.jpg
photos_10218391141825655.jpg
photos_10218391227347793.jpg
photos_10218391227427795.jpg
photos_10218391227907807.jpg
        Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 4 of 6




photos_10218391228187814.jpg
photos_10218514334025383.jpg
photos_10218514334465394.jpg
photos_10218514335065409.jpg
photos_10218514335385417.jpg
photos_10218514335785427.jpg
photos_10218514336105435.jpg
photos_10218514336745451.jpg
photos_1536153116438915.mp4
preservation-1.html
preservation-2.html
README.txt
shares_10213209052436659.jpg
shares_2074344469291114.jpg
status_updates_10218391139985609.jpg
status_updates_10218391141825655.jpg
status_updates_10218391227347793.jpg
status_updates_10218391227427795.jpg
status_updates_10218391227907807.jpg
status_updates_10218391228187814.jpg
status_updates_10218391354790979.mp4
status_updates_10218514334025383.jpg
status_updates_10218514334465394.jpg
status_updates_10218514335065409.jpg
status_updates_10218514335385417.jpg
status_updates_10218514335785427.jpg
status_updates_10218514336105435.jpg
status_updates_10218514336745451.jpg
status_updates_10219894231929530.jpg
status_updates_1475260322782164.png
status_updates_1621773214603141.mp4
status_updates_1979133918775706.mp4
status_updates_3077045809017929.png
status_updates_3083860458331294.mp4
status_updates_3356508414445607.mp4
status_updates_3514941501860076.mp4
status_updates_373937983783070.png
status_updates_4125821200782663.jpg
status_updates_5323938657632007.mp4
status_updates_718877478771157.mp4
unified_message_1118616788587277.mp4
unified_message_122922803038941.jpg
unified_message_1259423897784206.jpg
unified_message_1317038238639003.mp4
unified_message_204975191106797.mp4
unified_message_209894690867347.jpg
         Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 5 of 6




unified_message_2448592935437516.mp4
unified_message_2881304585460533.jpg
unified_message_2986437194791626.mp4
unified_message_369239263222822.png
unified_message_3748717005180167.jpg
unified_message_416374969377924.mp4
unified_message_547702746185905.gif
unified_message_996840944144188.xlsx
videos_10218335994647010.mp4
videos_10218391140265616.mp4
videos_10218391302709677.mp4
videos_10218391354790979.mp4
videos_10218631640517972.mp4
videos_10218642076978877.mp4
videos_1475260322782164.png
videos_1979133918775706.mp4
videos_3077045809017929.png
videos_3083860458331294.mp4
videos_3514941501860076.mp4
videos_718877478771157.mp4

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will continue provide timely disclosure if any such
material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide
information about government witnesses prior to trial and in compliance with the court’s trial
management order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions. We will forward additional discovery as it becomes available. If you have any
questions, please feel free to contact us.


                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
Case 1:21-mj-00229-ZMF Document 16 Filed 05/24/21 Page 6 of 6
